Warner, Judge.
This was an action brought by the plaintiff against the defendant on an open account. The parties entered into a written contract to cultivate a plantation in Early county, for the year 1868, on the terms therein expressed. The plaintiff claims that he did not get his share of the proceeds of the crop after deducting expenses,, etc. After hearing the evidence on both sides, the jury found a verdict for the plaintiff, for $165 00. The defendant made a motion for a new trial, on the grounds that the verdict was contrary to law, and strongly and decidedly contrary to and without evidence. The Court overruled the motion for a new trial, and the defendant excepted. The jury were the proper judges of the evidence and the credit of the witnesses examined on the trial, and this Court will not interfere to control the discretion of the Court below in refusing the motion for a new trial, on the statement of facts contained in the record.
Judgment affirmed.